                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

David Lawrence Leverett, III,          )
                                       )
                    Plaintiff,         )
                                       )            Civil Action No. 4:18-cv-00224-TMC
       v.                              )
                                       )                          ORDER
Nancy A. Berryhill,                    )
Acting Commissioner of Social Security )
Administration,                        )
                                       )
                    Defendant.         )
___________________________________ )

        Plaintiff, David Lawrence Leverett, III brought this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying his claim for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”) pursuant to the Social Security Act. (ECF No. 1). This matter is before

the court for review of the Report and Recommendation (“Report”) of the United States Magistrate

Judge, made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a)

(D.S.C.). (ECF No. 23). The Report recommends that the Commissioner’s decision be reversed

and remanded for further proceedings consistent with the Report. Id. Plaintiff, who is represented

by counsel, has not filed objections to the Report. On January 31, 2019, the Commissioner filed a

notice of her intent not to file any objections to the Report. (ECF No. 25). However, the

Commissioner does not concede that her administrative decision denying benefits to Plaintiff was

not substantially justified. Id.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the
Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 23), which is incorporated herein by reference. The Commissioner’s

final decision is REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative review as set forth in the Report.

         IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
February 6, 2019
